  Fill in this information to identify the case:
Debtor 1           James L. Garland, Jr.

Debtor 2            Marci Jo Garland
(Spouse, if filing)
United States Bankruptcy Court for the: Western District of PA
                                                                            (State)
  Case number: _16-20204-JAD_______________


Official Form 4100R

Response to Final Cure Payment                                                                                                                   10/15
According to Bankruptcy Rule 3002.1(g), the creditor response to the trustee's notice of final cure payment.

  Part 1:                       Mortgage Information

  Name of Creditor:              JPMorgan Chase Bank, National Association                                          Court Claim no. (if known)
                                                                                                                    18
  Last 4 digits of any number you use to identify the debtor's account: XXXXXX8584

  Property address:              1017 Pizza Barn Road Ext
                                 Number            Street




                                Blairsville, PA 15717
                                 City                            State      Zip Code

  Part 2:                       Prepetition Default Payments

  Check One: as of 3/16/2021

       Creditor agrees that the debtor(s) have paid in full the amount required to cure the prepetition default
       on the creditor's claim.

       Creditor disagrees that the debtor(s) have paid in full the amount required to cure the prepetition default
       on the creditor's claim. Creditor asserts that the total prepetition amount remaining unpaid as of the date
       of the response is:

  Part 3:                       Postpetition Mortgage Payment

  Check One: as of 3/16/2021


       Creditor agrees that the debtor(s) are current with all postpetition payments consistent with § 1322(b)(5) of
       the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.

       The next postpetition payment from the debtor is on:                            4/1/2021
                                                                                        MM/ DD / YYYY
       Creditor states that the debtor(s) are not current on all postpetition payments consistent with § 1322(b)(5)
       of the Bankruptcy Code, including all fees, charges, expenses, escrow and costs.



       Creditor asserts that the total amount remaining unpaid as of the date of this responses is:

           a.    Total postpetition ongoing payments due:                                                                               (a) $
           b.    Total fees, charges, expenses, escrow, and costs outstanding:                                                          (b) $
           c.    Total. Add lines a and b.                                                                                              (c) $

           Creditor asserts that the debtor(s) are contractually
           obligated for the postpetition payments that first became
           due on:                                                                     ____/____/______
                                                                                        MM / DD / YYYY




Form 4100R                                                               Response to Notice of Final Cure Payment                                Page 1
           Debtor 1       James L. Garland, Jr.                                                                     Case number: _16-20204-JAD
                          First Name         Middle Name           Last Name



 Part 4:                       Itemized Payment History

     If the creditor disagrees in Part 2 that the prepetition arrearage has been paid in full or states in Part 3 that the
     debtor(s) are not current with all postpetition payments, including all fees, charges, expenses, escrow and costs,
     the creditor must attach an itemized payment history disclosing the following amounts from the date of the
     bankruptcy filing through the date of this response:

      all payments received;
      all fees, costs, escrow, and expenses assessed to the mortgage; and
      all amounts the creditor contends remain unpaid.

 Part 5:                       Sign Here

 The person completing this notice must sign it. The response must be filed as a supplement to the creditor's
 proof of claim.

 Check the appropriate box

     I am the creditor.

     I am the creditor’s authorized agent.

 I declare under penalty of perjury that the information in this Notice is true and correct to the best of my knowledge, information, and
 reasonable belief.

 Sign and print your name and your title, if any, and state your address and telephone number if different
 from the notice address listed on the proof of claim to which this response applies.

 X     /s/ Kristen D. Little                                                          Date: March 23, 2021
       Signature

 Print:                                                                               Title: Attorney for and on behalf of JPMorgan Chase Bank, N.A. (as servicer
               Kristen               D.                        Little                       for creditor)
               First Name        Middle Name                   Last Name
 Compan        LOGS Legal Group LLP
 y

 Address       3600 Horizon Drive, Suite 150
               Number           Street
               King of Prussia, PA 19406
               City                                        State     ZIP Code
 Contact       (610) 278-6800                                                         Email logsecf@logs.com
 phone




Form 4100R                                                         Response to Notice of Final Cure Payment                                                    Page 2
                                                   Certificate of Service

I hereby certify that a copy of the foregoing Response to Notice of Final Cure was served on the parties listed below by postage
prepaid U.S. Mail, First Class or served electronically through the Court’s ECF System at the e-mail address registered with the
Court on this Date:

Date: March 23, 2021


Justin P. Schantz, Esquire
324 S. Maple Avenue, 2nd Floor
Greensburg, PA 15601

Ronda J. Winnecour
Suite 3250, USX Tower
600 Grant Street
Pittsburgh, PA 15219

James L. Garland, Jr.
1017 Pizza Barn Road
Blairsville, PA 15717

Marci Jo Garland
1017 Pizza Barn Road
Blairsville, PA 15717




                                                                          /s/ Kristen D. Little
                                                                          Christopher A. DeNardo 78447
                                                                          Kristen D. Little 79992
                                                                          LOGS Legal Group LLP
                                                                          3600 Horizon Drive, Suite 150
                                                                          King of Prussia, PA 19406
                                                                          (610) 278-6800
                                                                          logsecf@logs.com
